DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 14 November 2022, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive. The claim rejections under 35 USC 112 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 14 November 2022, with respect to the claim rejections under 35 USC 103 have been fully considered and are not persuasive. Applicant argues that Acee does not teach or suggest how the disclosed blade is defined or designed, therefore, the teachings of Acee do not accomplish the subject matter of amended independent claim 1, the examiner respectfully disagrees. Note that the disclosed blade by Acee inherently needs to be defined or designed prior to manufacture, installation and use in operation. Acee discloses all elements that define the claimed blade manufacturing method and said elements are essentially claimed to be determined, which is inherently necessary to achieve the manufacture of a blade. Acee discloses the blade including a leading edge, an upper surface, lower surface, trailing edge and relationships among each of them in at least Fig.2 and ¶17-18. For these reasons the arguments are not persuasive and the claim rejections under 35 USC 103 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 (as far as the claims are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Acee et al – hereafter Acee – (US 20200140077 A1).

Regarding claim 1, Acee teaches a method for manufacturing a blade (Fig.2) for a rotor of a rotorcraft (¶17), extending in a transverse direction from a leading edge (Fig.2, 203) towards a trailing edge (Fig.2, 205). 
Acee does not explicitly teach the blade extending in a longitudinal direction spanwise from a first end intended to be connected to a hub of the rotor towards a second free end, and
the blade comprising a blade root, a profiled zone, and a blade neck situated between the blade root and the profiled zone, the blade comprising a series of aerodynamic profiles;
wherein the method comprises the following steps:
determining a leading edge section of each aerodynamic profile for the blade root, the blade neck, and a central part of the profiled zone adjacent to the blade neck;
determining a trailing edge section of each aerodynamic profile for the blade root, the blade neck, and the central part of the profiled zone by axial symmetry of the leading edge section along an axis of symmetry perpendicular to a segment connecting the leading edge to the trailing edge and positioned in the middle of the segment;
determining an intermediate upper surface section of each aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile; 
determining an intermediate lower surface section of each aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile; and
manufacturing the blade according to the aerodynamic profiles by forming for each aerodynamic profile (i) an upper surface of the aerodynamic profile comprised of the intermediate upper surface section of the aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile and (ii) a lower surface of the aerodynamic profile comprised of the intermediate lower surface section of the aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile.
However, note that blade 201 is a bidirectional rotor blade, similar to bidirectional rotor blade 103 in Fig.1 and a person of ordinary skills in the art could easily determine that for bidirectional rotor blade 201 to properly operate, said blade 201 would need to inherently be manufactured extending as blade 103 from a first end intended to be connected to a hub (Fig.1, 121) towards a second free end (Fig.1), otherwise, said blade 201 would not produce any lift as blades are intended to produce.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bidirectional rotor blade 201 of Acee by manufacturing the blade and having the blade extend in a longitudinal direction spanwise from a first end intended to be connected to a hub of the rotor towards a second free end as disclosed in blade 103 in Fig.1 because this would allow blade 201 to produce lift as intended. 
This would result in the blade comprising a blade root (Fig.1, adjacent and connected to 121), a profiled zone, and a blade neck situated between the blade root and the profiled zone (Fig.1), the blade comprising a series of aerodynamic profiles (Fig.2, 201 as modified by Fig.1, 103);
wherein the method comprises the following steps:
determining a leading edge section (Fig.2, section surrounding 203) of each aerodynamic profile for the blade root, the blade neck, and a central part of the profiled zone adjacent to the blade neck (Fig.2);
determining a trailing edge section (Fig.2, section surrounding 205) of each aerodynamic profile for the blade root, the blade neck, and the central part of the profiled zone by axial symmetry of the leading edge section along an axis of symmetry (Fig.2, 219) perpendicular to a segment connecting the leading edge to the trailing edge and positioned in the middle of the segment (Fig.2);
determining an intermediate upper surface section (Fig.2, 211) of each aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile (Fig.2);
determining an intermediate lower surface section (Fig.2, 213) of each aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile (Fig.2); and
manufacturing the blade according to the aerodynamic profiles by forming for each aerodynamic profile (i) an upper surface of the aerodynamic profile comprised of the intermediate upper surface section of the aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile and (ii) a lower surface of the aerodynamic profile comprised of the intermediate lower surface section of the aerodynamic profile connecting the leading edge section and the trailing edge section of the aerodynamic profile (Fig.2, 201 as modified by Fig.1).
 


Regarding claim 2, Acee further teaches the blade root, the blade neck, and the central part of the profiled zone adjacent to the blade neck extend within an inversion circle of maximum radius for the rotorcraft (Fig.2, 201 as modified by Fig.1, 103; note the bidirectional blade profile extends from root to free end, therefore, the blade root, the blade neck and the central part of the profiled zone can be defined within the inversion circle of maximum radius without changing the design of the bidirectional blade 201), the inversion circle being the location of inversion of the air flow sweeping the blade during a rotation of the rotor, the central part of the profiled zone being situated entirely within the inversion circle of maximum radius, the maximum radius depending on a maximum forward speed of the rotorcraft and a speed of rotation of the rotor associated with the maximum forward speed of the rotorcraft (Fig.2, 201 as modified by Fig.1, 103).

Regarding claim 3, Acee further teaches the inversion circle is tangent to a longitudinal direction of the rotorcraft at an axis of rotation of the rotor (Fig.2, 201 as modified by Fig.1, 103; note rotational axis of 103/121).

Regarding claim 4, Acee further teaches the central part of the profiled zone adjacent to the blade neck extends up to a distance less than or equal to 60% of a total span of the blade from an axis of rotation of the rotor (Fig.2, 201 as modified by Fig.1, 103; note the bidirectional blade profile extends from root to free end, therefore, the central part of the profiled zone can be defined within the claimed distance from the axis of rotation of the rotor without changing the design of the bidirectional blade 201).

Regarding claim 5, Acee further teaches the leading edge section extends from the leading edge to a point upstream from a point of maximum thickness of the aerodynamic profile (Annotated Fig.2).

    PNG
    media_image1.png
    254
    774
    media_image1.png
    Greyscale


Regarding claim 6, Acee further teaches the leading edge section extends over a distance of between 20 and 40% of a chord (Annotated Fig.2, distance along 217 between 203 and 205) of the aerodynamic profile according to a segment connecting the leading edge and the trailing edge of the aerodynamic profile, the chord being equal to a distance between the leading edge and the trailing edge (Annotated Fig.2).

Regarding claim 7, Acee further teaches the step of determining a leading edge section comprises the following sub-steps:
defining a cutting plane situated between the leading edge and the point of maximum thickness of an existing profile (Annotated Fig.2); and
defining the leading edge section by cutting the existing profile along the cutting plane, the leading edge section comprising the leading edge (Annotated Fig.2).

Regarding claim 8, Acee further teaches the cutting plane is perpendicular to a segment connecting the leading edge and the trailing edge of the existing profile and is situated at a distance from the leading edge of between 20 and 45% of a chord according to the segment (Annotated Fig.2), the chord being equal to a distance between the leading edge and the trailing edge (Annotated Fig.2).

Regarding claim 9, Acee further teaches the step of determining a trailing edge section comprises the following sub-steps:
defining the segment connecting the leading edge and the trailing edge of the aerodynamic profile (Annotated Fig.2);
defining the axis of symmetry (Fig.2, 219), the axis of symmetry being a right bisector of the segment and defining the trailing edge section by axial symmetry of the leading edge section according to the axis of symmetry (Annotated Fig.2).

Regarding claim 10, Acee further teaches during the step of determining the intermediate upper surface section, the intermediate upper surface section is tangent to the leading edge section and to the trailing edge section and is defined by a polynomial of degree greater than or equal to two (Annotated Fig.2; note portion of 211 tangential to the leading and trailing edges) and, during the fourth step of determining the intermediate lower surface section, the intermediate lower surface section is tangent to the leading edge section and to the trailing edge section and is defined by a polynomial of degree greater than or equal to two (Annotated Fig.2; note portion of 213 tangential to the leading and trailing edges).

Regarding claim 11, Acee further teaches the intermediate upper surface section and the intermediate lower surface section are symmetrical relative to the axis of symmetry (¶18, note mirror profile about axis 219).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745